                      Case 18-13548-AJC        Doc 37    Filed 03/25/19    Page 1 of 3
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION


INRE:                                                                  CASE NO.: 18-13548-BKC-AJC
                                                                    PROCEEDING UNDERCHAPTER 13
KURT HELMUTH DOSE



DEBTOR

                           TRUSTEE'S MOTION TO DISMISS AND
                     CERTIFICATE OF SERVICE OF NOTICE OF HEARING


   COMES NOW Nancy K. Neidich, Standing Chapter 13 Trustee, and files her Motion to Dismiss
pursuant to 11 U.S.C. Section 1307(c) for the reasons set forth below:

   1. Material change prejudicial to creditors in payment terms resulting from unscheduled, unlisted, or
      improperly listed tax or other claims.

   2. The Trustee faxed to the counsel of record a letter requesting the issue be addressed. See attached
      letter with fax confirmation.

   WHEREFORE, the Trustee requests the case be dismissed for failure to address the issue stated therein.


   I CERTIFY that a true and correct copy of the foregoing Trustee's Motion to Dismiss and Notice of
Hearing was mailed to those parties listed below on 3 ( "Z 6 / 'Z-"'/ 1 .

                                                           NANCY K. NEIDICH, ESQUIRE
                                                           STANDING CHAPTER 13 T USTEE
                                                           P.O. BOX 2J/9RCT6
                                                           MIRA /R, F 3302

                                                                           ~~r

                                                           o Amy Carrington, Esq.
                                                              FLORIDA BAR NO: 101877
                                                          rJose Ignacio Miceli, Esq.
                                                             FLORIDA BAR NO: 0077539
                   Case 18-13548-AJC   Doc 37   Filed 03/25/19   Page 2 of 3
                                          NOTICE OF HEARING AND TRUSTEE'S MOTION TO DISMISS
                                                                  CASE NO.: 18-13548-BKC-AJC

                              CERTIFICATE OF SERVICE

COPIES FURNISHED TO:

NANCY K. NEIDICH
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 279806
MIRAMAR, FL 33027-9806

By Mail:
DEBTOR
KURT HELMUTH DOSE
15475 SW 80 STREET, #106
MIAMI, FL 33193

Via Electronic Service:
ATTORNEY FOR DEBTOR
RICARDO R. CORONA, ESQ.
3899 NW 7 STREET
# 202-B
MIAMI, FL 33126
                          Case 18-13548-AJC                 Doc 37    Filed 03/25/19          Page 3 of 3
02/22/2019 FRI 15:58            Fl\X   9544434452                                  CH13MIAMI .FAX                       ldloo1
                                                    ******~***********k**

                                                    •·**    FAX TX REPORT    ***
                                                    ************k********

                                                           TRANSMISSION OK

                                       ,JOB NO.                         4703
                                       DESTINATION ADDRESS              13052661151
                                       SUBADDRESS
                                       DESTINA'l'ION ID                 CORONA, RI CARDO
                                       ST. TIME                         02/22 15:57
                                       TX/RX TIME                       00' 30
                                       PGS.                             J.
                                       RESULT                           OK




       OFFICE OF THE CHAPTER 13 STANDING TRUSTEE
       Southern District of Florida


                                                                                       NANCY K NEIDICH, TRUSTEE
                                                                                                    P.O. Box 279806
                                                                                              Miramar, Florida 33027
                                                                                                      (954) 443-4402
                                                                                           Facsimile: (954) 443-4452
        02/22/2019


        To: RICARDO CORONA ESQ


        Re: KURT DOSE                                 Case: 18-13548 AJC


       Dear lUCARDO CORONA ESQ


      The Tl'ustee has recommended confirmation of a Plan in the above-referenced case based upon your assurance
      that the creditor had a.greed to the Debtor't> treatment of its collateral.

       Creditor:

      Plan fails to provide for 100% of allowed unsecured claims


      The Debtor is directed to either file a Motion to Modify the Confirmed Plan to include the amount listed in the
      Proof of Claim, ()ran Objection to the Proof of Claim within twenty (20) days of this letter or the Trnstee may
      file 1t Motion to Dismiss this case with prejudice for six (6) months.


      Vety truly yours,

              001~
      Claims Administrator
